Citation Nr: 1215431	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  07-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss and deafness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for right ear hearing loss and deafness. 

In March 2008, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record. 

In March 2010, the Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss pre-existed his entrance into active service; audiometric examination in November 1965, conducted prior to the Veteran's induction into active service, revealed a 60-decibel hearing loss in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  

2.  The Veteran's service personnel records demonstrate that he served in light weapons infantry, a military occupational specialty consistent with exposure to loud noises.

3.  A preponderance of the evidence shows that the Veteran's pre-existing right ear hearing loss was not worsened as a result of his active duty service.






CONCLUSION OF LAW

The Veteran's preexisting right ear hearing loss was not aggravated as a result of his active service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for hearing loss of the right ear.  Specifically, he asserts that a right ear hearing loss that pre-existed his entrance into active service was aggravated as a result of exposure to hazardous noise in service. 

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in  substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1) (2011); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

In the instant case, notice was provided to the Veteran in August 2006, prior to the initial adjudication of his claim in September 2006.  The content of the notice letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated. 
As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

With respect to VA's duty to assist, the RO attempted to obtain all medical records identified by the Veteran.  The Veteran's service treatment records are in the claims file.  VA and private treatment records are in the claims file.  VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  The Veteran has not identified any other treatment records aside from those that are already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran was provided with examinations with respect to his claim in February 2007, April 2007, and June 2010.  Additionally, in January 2012, VA obtained an expert medical opinion addressing the etiology of the Veteran's right ear hearing loss that was detailed in nature and was supported by an adequate rationale.  Any defects in the February 2007, April 2007, or June 2010 examinations are harmless, given that VA thereafter obtained a thorough and adequately supported expert opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  As an adequate opinion addressing the Veteran's claim is of record, the Board concludes that there has been substantial compliance with the Board's March 2010 remand directives, insofar as those directives included obtaining an additional medical opinion.  As such, no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).

In March 2008, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge.  The record reflects that at this hearing the undersigned Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Based upon the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Right Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. 1154(a)  (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran acknowledges that he injured his right tympanic membrane at the age of 8, as a result of a motor vehicle accident, and that the injury resulted in immediate right ear hearing loss.  He additionally acknowledges that right ear hearing loss was present at the time of his entry into active service.  He asserts, however, that in-service exposure to acoustic trauma, in the form of routine exposure to noise associated with artillery fire, and as a result of the explosion of a mortar round when he was in close proximity, permanently worsened the acuity of hearing in his right ear, such that he is entitled to service connection.  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

On examination in November 1965, prior to the Veteran's entrance into active service, he underwent three separate audiometric tests.  The audiometric evaluation that was determined to be most reliable revealed an average decibel loss of 60 in the right ear.  The Veteran reported a history of a perforation of the right tympanic membrane at the age of 8, as a result of a motor vehicle accident.  As the Veteran's entrance examination in this case demonstrated right ear hearing loss, the Veteran may be considered to have had a pre-existing right ear hearing loss disability at the time of his entrance into active service.  

The next step of the inquiry is to determine whether the Veteran's pre-existing disability was aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004).  

The Veteran's service personnel records demonstrate that he served in light weapons infantry, a military occupational specialty consistent with exposure to loud noises.  The question before the Board, therefore, is whether the Veteran's right ear hearing loss worsened as a result of his presumed in-service exposure to loud noises.

In this case, the preponderance of the evidence is against a finding that the pre-existing disability worsened as a result of the Veteran's active service.  As such, service connection for a right ear hearing loss disability is not warranted. 

Aside from the November 1965 audiometric evaluations conducted prior to the Veteran's entrance into service, the Veteran's service treatment records contain only two other references to his right ear hearing loss, both dated in November 1967, when the Veteran underwent additional audiometric evaluation in association with his separation from active service.  Examination at that time revealed an approximate average decibel loss of 40 in the right ear.  The loss was noted to be mixed, although primarily sensory in nature.  Hearing acuity in the left ear was noted to be within normal limits.  The Veteran was referred for audiological consultation, at which time he reiterated his pre-service history of injury to the right tympanic membrane, with subsequent loss of hearing acuity.  ENT examination was not remarkable.  Both tympanic membranes were intact.  Tuning fork tests demonstrated that air conduction was greater than bone conduction.  An audiogram demonstrated a puretone average of approximately 50 dB.  The impression was mixed hearing loss, right ear, primarily neurosensory, probable etiology is skull fracture.  The examining clinician noted that there had been little or no change in right ear hearing since 1965.

Post-service audiological records dated in June 2006 show that the hearing acuity in the Veteran's right ear has worsened substantially since his separation from service:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
--
105
LEFT
20
25
25
60
55

The Veteran has undergone three VA examinations (in February 2007, April 2007, and June 2010) in effort to determine whether his right ear hearing worsened as a result of his active service.  On examination in February 2007, the Veteran was diagnosed with mixed bilateral hearing loss, with a profound loss of hearing (average puretone threshold of 100 dB) in the right ear.  No opinion as to the worsening of right ear hearing loss in service was provided.  

On examination in April 2007, the Veteran was found to have an average puretone threshold of 97.5 dB in the right ear.  The Veteran's history of noise exposure was noted to be remarkable for both in-service noise exposure and a six-year post-service history of employment in a textile mill, during which time no hearing protection was used.  After reviewing the Veteran's claims file and conducting audiometric testing, the examiner determined that the Veteran's right ear hearing loss was not caused by or the result of his exposure to gunfire in service.  The examiner indicated that the Veteran's history, his hearing evaluations, and otolaryngological consultations supported no connection to service exposure.

Neither the February 2007 nor the April 2007 VA examiner addressed whether the Veteran's right ear hearing loss was aggravated as a result of his in-service noise exposure.  As such, VA requested an additional opinion addressing the issue of in-service aggravation.  Following additional audiometric evaluation in June 2010, a VA examiner determined that he could not offer an opinion as to whether the Veteran's right ear hearing loss was aggravated as a result of his military noise exposure, as there was no audiological information for the right ear at separation.  

As the Veteran had undergone two separate audiometric evaluations in November 1967, prior to his separation from service, the Board determined that the June 2010 opinion was inadequate for rating purposes.  Accordingly, in January 2012, the Board requested an expert opinion, specifically addressing the question of whether the Veteran's pre-existing right ear hearing loss disability was aggravated during or as a result of his active service.

In a January 2012 opinion, the Chief of Audiology and Speech Pathology at the Birmingham, Alabama, Veterans Affairs Medical Center reported that he reviewed the Veteran's claims file, which demonstrated that the Veteran had entered service with a pre-existing right ear hearing loss disability.  The Chief of Audiology noted that a 1967 medical consultation, conducted shortly before the Veteran's separation from service, suggested that there was little or no change in the hearing condition of the Veteran as compared to the induction physical.  Audiometric examination in November 1967 suggested a flat 40 decibel hearing loss in the right ear.  The Chief of Audiology noted that only one test was conducted at that time, compared to three tests upon entrance into service.  The physician who conducted the 1967 consultation had opined that the probable etiology for the Veteran's right ear hearing loss was likely the skull fracture he had sustained as a result of an automobile accident.  

Given the Veteran's history of possible skull fracture with resulting immediate hearing loss, and the fact that only one hearing test was conducted prior to separation from service, the Chief of Audiology questioned the accuracy of the November 1967 audiometric examination, as this test suggested an improvement in the Veteran's right ear hearing loss disability.  The Chief of Audiology explained that when performing hearings tests in a case such as this, where one ear is non-functional and the other has normal hearing acuity, there is a challenge in obtaining an accurate assessment.  When the acoustic stimulus is presented to the poorer ear at an intensity of 40 decibels over the reported threshold of the better ear, an event referred to as "crossover" can occur.  In this situation, the energy from the stimulus on the poor side is strong enough to vibrate the skull, sending a signal over to the better ear; the patient will respond, thinking it is the bad ear hearing the tone.  

Based upon the Veteran's history of skull fracture with resulting immediate hearing loss in the right ear, the Chief of Audiology felt that it was most likely that the Veteran's right ear did not possess usable hearing either upon induction into service, or upon separation from service.  Thus, there was no in-service change in the acuity of right ear hearing due to military experience.  The Chief of Audiology noted that the Veteran did work in a factory for many years after his separation from service, and in that employment, he was exposed to hazardous levels of noise.  He also had a history of recreational noise exposure.  The occupational and recreational exposure to noise after military service suggested that the change in hearing acuity of the left ear following the Veteran's separation from service was the result of the Veteran's experiences after his separation from service and not due to military noise exposure, as the left ear presented normal acuity upon separation.

In addressing the Veteran's allegation of worsening right ear hearing loss secondary to his proximity to the explosion of a mortar round, the Chief of Audiology determined that it was unlikely that a singular blast from a mortar round would have further complicated the Veteran's right ear condition.  The Chief of Audiology reasoned that there was no record of a hearing complaint in service regarding this exposure, nor was there any effect apparent in the left ear (the healthy ear) upon separation.  As the reported mortar explosion did not affect the hearing acuity of the Veteran's healthy ear, the Chief of Audiology determined that the Veteran's right ear hearing loss was not caused or aggravated as a result of his military noise exposure, including the reported mortar explosion.

In assessing the probative value of the January 2012 opinion, the Board notes that the Chief of Audiology did not comment on the November 1967 referral for audiological evaluation.  Thus, it appears that the Chief of Audiology overlooked the results of that examination, which demonstrated a puretone average of approximately 50 dB in the right ear (as compared to an average puretone threshold of approximately 40 dB at the time of the initial November 1967 evaluation).  However, as the report of audiometric examination the Chief of Audiology overlooked similarly showed an "improvement" in the acuity of the Veteran's right ear hearing as compared to upon entrance into service (when he had an average decibel loss of 60), the Board concludes that the reasoning in the January 2012 opinion would also extend to the findings obtained at the time of the November 1967 referral, and that the January 2012 opinion therefore is sound.  As the opinion has been determined to be sound, it may be considered in adjudicating the merits of this claim.  There is no evidence of any worsening of right ear hearing acuity in service, and the absence of a worsening of left ear hearing acuity in service supports the Chief of Audiology's conclusion that any noise exposure in service did not affect the acuity of the Veteran's right ear hearing.  In sum, it appears that worsening of the Veteran's hearing acuity occurred only after his separation from service, and that such worsening is related to many years of post-service occupational and recreational noise exposure.

The Board has considered the Veteran's statements relating the current severity of his right ear hearing loss to noise exposure during service.  While the Veteran is competent to say that his right ear hearing loss now is worse than it was at the time of his entry into active service, he is not competent to relate the current severity of his right ear hearing loss to his active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331   (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  The Veteran is not competent to provide the medical nexus, and a medical professional has not opined that the current severity of his right ear hearing loss is the result of his active service.  As such, the Veteran's lay assertions are neither competent nor sufficient to relate his right ear hearing loss to his active service.  

In the present case, the Board finds that as right ear hearing loss was noted at the time of the Veteran's entrance into service, the evidence shows clearly and unmistakably that right ear hearing loss pre-existed the Veteran's service.  The Board further finds that as there is no competent evidence of any worsening of the Veteran's pre-existing right ear hearing loss disability during or as a result of service, the evidence shows clearly and unmistakably that the pre-existing right ear hearing loss was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003); 69 Fed. Reg. 25178 (2004).  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for right ear hearing loss and deafness is denied.


____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


